Exhibit 10.25

 



EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into as of
November 3, 2016 (the “Effective Date”), by and between Vintage Stock, Inc., a
Missouri corporation (the “Company”), and Rodney Spriggs (the “Executive”).

 

WHEREAS, the Company and the Executive desire to enter into this Employment
Agreement to ensure the Company of the services of the Executive, to provide for
compensation and other benefits to be paid and provided by the Company to the
Executive in connection therewith, and to set forth the rights and duties of the
parties in connection therewith; and

 

WHEREAS, certain capitalized terms used herein are defined in Section 9 of this
Employment Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises, and
obligations set forth herein, and for such other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:

 

1.                  Employment Position, Duties, and Place.

 

(a)               During the Term, the Executive shall serve as the “President
and Chief Executive Officer” of the Company and shall devote substantially all
of his business time and best reasonable efforts to his employment and perform
diligently such duties as are customarily performed by comparable presidents and
chief executive officers of companies that are the size and structure of the
Company, together with such other duties as may be reasonably assigned from time
to time by the Board of the Directors of the Company (the “Board”) or the
President/Chief Executive Officer of Holdings, which duties shall be consistent
with the Executive’s position as set forth above. The Executive shall report
directly to the Board and the President/Chief Executive Officer of Holdings. The
Executive shall, if requested by the President/Chief Executive Officer of
Holdings, also serve as a member of the Board for no additional compensation.

 

(b)               During the Term, the Executive shall not, directly or
indirectly, without the prior written consent of Holdings, other than in the
performance of duties naturally inherent to the businesses of the Company and in
furtherance thereof, render services of a business, professional, or commercial
nature to any other Person, whether for compensation or otherwise; provided,
however, that, so long as it does not interfere with the Executive’s full-time
employment hereunder, and so long as the Executive provides prior written notice
thereof to Holdings, the Executive may attend to passive outside investments and
serve as a director, trustee, or officer of, or otherwise participate in any
similar capacity in educational, welfare, social, religious, civic, or trade
organizations or in Ozark LED, LLC, RKS Development, LLC, RKS Development II,
LLC, RKS Development III, LLC, or RKS Development IV, LLC.

 

(c)               The principal place of the Executive’s employment shall be the
Company’s principal executive office, currently located at 202 E. 32nd Street,
Joplin, Missouri 64804; provided that, the Executive may be required to travel
on Company business during the Term.

 

 

 

 

 

 

 



 1 

 

 

2.                  Term. The term of employment covered by this Agreement shall
begin on the Effective Date and shall continue until the fifth anniversary of
the Effective Date, unless terminated earlier pursuant to Section 5; provided
that, on such fifth anniversary of the Effective Date and each annual
anniversary thereafter (such date and each annual anniversary thereof, a
“Renewal Date”), this Agreement shall be deemed to be automatically extended,
upon the same terms and conditions, for successive periods of one year, unless,
at least 90 days’ prior to the applicable Renewal Date, either party provides
written notice of his or its intention not to extend the term of this Agreement.
The period during which the Executive is employed by the Company hereunder is
referred to as the “Term.”

 

3.                  Compensation.

 

(a)               Annual Base Salary. The Company shall pay the Executive an
annual rate of base salary of $270,000.00 in periodic installments in accordance
with the Company’s customary payroll practices and applicable wage payment laws,
but no less frequently than monthly. The Executive’s base salary shall be
reviewed annually by the Board and the President/Chief Executive Officer of
Holdings and may be increased (but not decreased) as determined by the Board and
the President/Chief Executive Officer of Holdings. The Executive’s annual base
salary, as in effect from time to time, is hereinafter referred to as “Base
Salary”.

 

(b)               Bonus. For each complete fiscal year during the Term,
commencing with the fiscal year commencing on October 1, 2016 and ending on
September 30, 2017, the Executive shall be eligible to earn an annual bonus (the
“Annual Bonus”) based upon the achievement of annual Company performance goals
established by the Board and the President/Chief Executive Officer of Holdings.
The Annual Bonus will be subject to the terms of the Company annual bonus plan
under which it is granted. For the fiscal year commencing on October 1, 2016 and
ending on September 30, 2017, the Annual Bonus shall be determined in accordance
with the bonus plan set forth on Schedule I hereto. The Annual Bonus, if any,
will be paid within two-and-a-half (2 1/2) months after the end of the
applicable fiscal year.

 

(c)               Stock Options. In connection with the Executive entering into
this Agreement and performing the duties hereunder, on the Effective Date, the
Parent will grant the Executive stock options to purchase 100,000 shares of
common stock of the Parent for the exercise price set forth in the Stock Option
Agreement (defined below), which shall vest over a five-year period. All other
terms and conditions of such stock options shall be governed by the terms and
conditions of the stock option agreement to be entered into between the
Executive and the Parent, substantially in the form attached hereto as Exhibit A
(the “Stock Option Agreement”).

 

4.                  Benefits; Vacation; Paid Time-Off; Business Expenses.

 

(a)               Fringe Benefits and Perquisites. During the Term, the
Executive shall be entitled to fringe benefits and perquisites consistent with
the practices of the Company and to the extent the Company provides similar
benefits or perquisites (or both) to similarly situated executives of the
Company.

 

 

 

 

 

 



 2 

 

 

(b)               Employee Benefits. During the Term, the Executive shall be
entitled to participate in all employee benefit plans, practices, and programs
maintained by the Company, as in effect from time to time (collectively,
“Employee Benefit Plans”), to the extent consistent with applicable law and the
terms of the applicable Employee Benefit Plans. The Company reserves the right
to amend or cancel any Employee Benefit Plans at any time in its sole and
absolute discretion, subject to the terms of such Employee Benefit Plan and
applicable law.

 

(c)               Vacation; Paid Time-Off. During the Term, the Executive shall
be entitled to thirty-one days of paid vacation per calendar year (prorated for
partial years) in accordance with the Company’s vacation policies, as in effect
from time to time. The Executive shall receive other paid time-off in accordance
with the Company’s policies for executive officers, as such policies may exist
from time to time.

 

(d)               Business Expenses. The Executive shall be entitled to
reimbursement for all reasonable and necessary out-of-pocket business,
entertainment, and travel expenses incurred by the Executive in connection with
the performance of the Executive’s duties hereunder in accordance with the
Company’s expense reimbursement policies and procedures.

 

5.                  Termination.

 

(a)               General. The Term and the Executive’s employment hereunder may
be terminated by either the Company or the Executive at any time and for any
reason; provided that, unless otherwise provided herein, either party shall be
required to give the other party at least 30 days’ advance written notice of any
termination of the Executive’s employment. Upon termination of the Executive’s
employment during the Term, the Executive shall be entitled to the compensation
and benefits described in this Section 5 and shall have no further rights to any
compensation or any other benefits from the Company or any of its affiliates.

 

(b)               Expiration of the Term; Termination for Cause; Termination
Without Good Reason. The Executive’s employment hereunder may be terminated (i)
upon the then-applicable Renewal Date if either party provided written notice
not to extend the term of this Agreement in accordance with the provisions of
Section 2, (ii) by the Company for Cause, or (iii) by the Executive without Good
Reason. If the Executive’s employment terminates for any of such reasons, the
Executive shall be entitled to receive the following (collectively, the “Accrued
Amounts”):

 

(i)                 any accrued but unpaid Base Salary and accrued but unused
vacation, which shall be paid on the pay date immediately following the
Termination Date in accordance with the Company’s customary payroll procedures,
unless a different date shall be required by relevant law;

 

(ii)              any earned but unpaid Annual Bonus with respect to any
completed fiscal year immediately preceding the Termination Date, which shall be
paid on the otherwise applicable payment date;

 

(iii)            reimbursement for unreimbursed business expenses properly
incurred by the Executive, which shall be subject to and paid in accordance with
the Company’s expense reimbursement policy; and

 

 

 

 

 

 

 



 3 

 

 

(iv)             such employee benefits, if any, to which the Executive may be
entitled under the Company’s employee benefit plans as of the Termination Date;
provided that, in no event shall the Executive be entitled to any payments in
the nature of severance or termination payments except as specifically provided
herein.

 

Termination of the Executive’s employment shall not be deemed to be for Cause
unless and until the Company delivers to the Executive a copy of a resolution
duly adopted by a majority of the Board (after reasonable written notice is
provided the Executive and the Executive is given an opportunity, together with
counsel, to be heard before the Board), finding that the Executive has engaged
in the conduct described in the definition of “Cause” in Section 9. Except for a
failure, breach, or refusal that, by its nature, cannot reasonably be expected
to be cured, the Executive shall have ten (10) business days from the delivery
of written notice by the Company within which to cure any acts constituting
Cause.

 

In addition to the Accrued Amounts, if the Executive’s employment hereunder is
terminated upon the then-applicable Renewal Date in accordance with the
provisions of Section 2, the Executive shall be entitled to receive a payment
equal to the product of (A) the Annual Bonus, if any, that the Executive would
have earned for the fiscal year in which the Termination Date occurs based on
achievement of the applicable performance goals for such year and (B) a
fraction, the numerator of which is the number of days the Executive was
employed by the Company during the year of termination and the denominator of
which is the number of days in such year (the “Pro-Rata Bonus”). This amount
shall be paid on the date that annual bonuses are paid to similarly situated
executives, but in no event later than two-and-a-half (2 1/2) months following
the end of the fiscal year in which the Termination Date occurs.

 

(c)               Termination Without Cause or for Good Reason. The Term and the
Executive’s employment hereunder may be terminated by the Executive for Good
Reason or by the Company without Cause. In the event of such termination, the
Executive shall be entitled to receive the Accrued Amounts and, subject to the
Executive’s compliance with Sections 6 and 7 and his execution of a release of
claims in favor of the Company, its Affiliates, and their respective officers
and directors in a form provided by the Company and reasonably acceptable to the
Executive, such approval not to be unreasonably withheld or delayed (the
“Release”) and such Release becoming effective within 45 days following the
Termination Date (such 45-day period, the “Release Execution Period”), the
Executive shall be entitled to receive the following:

 

(i)                 continued Base Salary for one year following the Termination
Date, payable in equal installments in accordance with the Company’s normal
payroll practices, but no less frequently than monthly, which shall commence
within 45 days following the Termination Date; provided that, if the Release
Execution Period begins in one taxable year of the Company and ends in a
subsequent taxable year, payments shall not begin until the beginning of that
subsequent taxable year; provided, further, that, the first installment payment
shall include all amounts of Base Salary that would otherwise have been paid to
the Executive during the period beginning on the Termination Date and ending on
the first payment date as if no delay had been imposed;

 

 

 

 

 

 

 

 



 4 

 

 

(ii)              a payment equal to the product of (A) the Annual Bonus, if
any, that the Executive would have earned for the fiscal year in which the
Termination Date occurs based on achievement of the applicable performance goals
for such year and (B) a fraction, the numerator of which is the number of days
the Executive was employed by the Company during the year of termination and the
denominator of which is the number of days in such year (the “Pro-Rata Bonus”).
This amount shall be paid on the date that annual bonuses are paid to similarly
situated executives, but in no event later than two-and-a-half (2 1/2) months
following the end of the fiscal year in which the Termination Date occurs;

 

(iii)            if the Executive timely and properly elects health continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), the Company shall reimburse the Executive for the monthly COBRA
premium paid by the Executive for himself and his dependents. Such reimbursement
shall be paid to the Executive on the 15th day of the month immediately
following the month in which the Executive timely remits the premium payment.
The Executive shall be eligible to receive such reimbursement until the earliest
of: (A) the eighteen-month anniversary of the Termination Date; (B) the date on
which the Executive is no longer eligible to receive COBRA continuation
coverage; and (C) the date on which the Executive becomes eligible to receive
substantially similar coverage from another employer or other source.
Notwithstanding the foregoing, if the Company’s making payments under this
Section 5(c)(iii) would violate the nondiscrimination rules applicable to
non-grandfathered plans under the Affordable Care Act (the “ACA”), or result in
the imposition of penalties under the ACA and the related regulations and
guidance promulgated thereunder, the parties agree to reform this Section
5(c)(iii) in a manner as is necessary to comply with the ACA; and

 

(iv)             the treatment of any outstanding stock options shall be
determined in accordance with the terms of the Stock Option Agreement.

 

The Executive cannot terminate his employment for Good Reason unless he has
provided written notice to the Company and Holdings of the existence of the
circumstances providing grounds for termination for Good Reason within 30 days
of the initial existence of such grounds and the Company has had at least 30
days from the date on which such notice is provided to cure such circumstances.
If the Executive does not terminate his employment for Good Reason within 65
days after the first occurrence of the applicable grounds, then the Executive
will be deemed to have waived his right to terminate for Good Reason with
respect to such grounds.

 

(d)               Death or Disability. The Executive’s employment hereunder
shall terminate automatically upon the Executive’s death during the Term, and
the Company may terminate the Executive’s employment on account of the
Executive’s Disability. If the Executive’s employment is terminated during the
Term on account of the Executive’s death or Disability, the Executive (or the
Executive’s estate and/or beneficiaries, as the case may be) shall be entitled
to receive the following:

 

(i)                 the Accrued Amounts, payable:

 

(1)               with respect to accrued but unpaid Base Salary and accrued but
unused vacation, on the pay date immediately following the Termination Date in
accordance with the Company’s customary payroll procedures, unless a different
date shall be required by relevant law;

 

 

 

 

 

 

 

 



 5 

 

 

(2)               with respect to earned but unpaid Annual Bonus amounts with
respect to any completed fiscal year immediately preceding the Termination Date,
on the date which the same shall be paid on the otherwise applicable payment
date;

 

(3)               with respect to reimbursement for unreimbursed business
expenses properly incurred by the Executive, in accordance with the Company’s
expense reimbursement policy;

 

(4)               with respect to such employee benefits, if any, to which the
Executive may be entitled under the Company’s employee benefit plans as of the
Termination Date, in accordance with the Company’s employee benefit plans; and

 

(ii)              a lump sum payment equal to the Pro-Rata Bonus, if any, that
the Executive would have earned for the fiscal year in which the Termination
Date occurs based on the achievement of applicable performance goals for such
year, which shall be payable on the date that annual bonuses are paid to the
Company’s similarly situated executives, but in no event later than
two-and-a-half (2 1/2) months following the end of the fiscal year in which the
Termination Date occurs.

 

Notwithstanding any other provision contained herein, all payments made in
connection with the Executive’s Disability shall be provided in a manner that is
consistent with federal and state law.

 

(e)               Notice of Termination. Any termination of the Executive’s
employment hereunder by the Company or by the Executive during the Term (other
than termination pursuant to Section 5(d) on account of the Executive’s death or
expiration of the Term) shall be communicated by written notice of termination
(“Notice of Termination”) to the other party hereto in accordance with Section
18. The Notice of Termination shall specify:

 

(i)                 the termination provision of this Agreement relied upon;

 

(ii)              to the extent applicable, the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated; and

 

(iii)            the applicable Termination Date.

 

(f)                Resignation of All Other Positions. Upon termination of the
Executive’s employment hereunder for any reason, the Executive shall be deemed
to have resigned from all positions that the Executive holds as an officer or
member of the Board (or a committee thereof) of the Company or any of its
Affiliates, as well as any other employment or consultancy relationships with
the Company or any of its Affiliates.

 

(g)               Exit Obligations. Upon the termination of the Executive’s
employment, the Executive (or, in the event of the Executive’s death, the
personal representative of his estate) shall (i) provide or return to the
Company any and all Company property and all Company documents and materials
belonging to the Company and stored in any fashion, including, without
limitation, those that constitute or contain any Confidential Information or
Work Product, that are in the possession or control of the Executive, whether
they were provided to the Executive by the Company or any of its business
associates or created by the Executive in connection with his employment by the
Company and (ii) delete or destroy all copies of any such documents and
materials not returned to the Company that remain in the Executive’s (or his
estate’s) possession or control, including those stored on any non-Company
devices, networks, storage locations, and media in the Executive’s (or his
estate’s) possession or control.

 

 

 

 



 6 

 

 

(h)               Cooperation. The parties agree that certain matters in which
the Executive will be involved during the Term may necessitate the Executive’s
cooperation in the future. Accordingly, following the termination of the
Executive’s employment for any reason (except in the event of the Executive’s
death), to the extent reasonably requested by the Board or the President/Chief
Executive Officer of Holdings, the Executive shall cooperate with the Company in
connection with matters arising out of the Executive’s service to the Company;
provided that, the Company shall make reasonable efforts to minimize disruption
of the Executive’s other activities. The Company shall reimburse the Executive
for reasonable expenses incurred in connection with such cooperation and, to the
extent that the Executive is required to spend substantial time on such matters,
the Company shall compensate the Executive at an hourly rate based on the
Executive’s Base Salary on the Termination Date.

 

6.               Confidential Information.

 

(a)               Company Creation and Use of Confidential Information. The
Executive understands and acknowledges that the Company has invested, and
continues to invest, substantial time, money, and specialized knowledge into
developing its resources, creating a customer base, generating customer and
potential customer lists, training its employees, and improving its offerings in
the industry in which it conducts its business. The Executive understands and
acknowledges that, as a result of these efforts, the Company has created, and
continues to use and create, Confidential Information. This Confidential
Information provides the Company with a competitive advantage over others in the
marketplace.

 

(b)               Disclosure and Use Restrictions. The Executive agrees and
covenants: (i) to treat all Confidential Information as strictly confidential;
(ii) not, directly or indirectly, to disclose, publish, communicate, or make
available Confidential Information, or allow it to be disclosed, published,
communicated, or made available, in whole or part, to any Person whatsoever
(including other employees of the Company) not having a need to know and
authority to know and use the Confidential Information in connection with the
business of the Company and, in any event, not to anyone outside of the direct
employ of the Company except as required in the performance of the Executive’s
authorized employment duties to the Company or with the prior approval of the
Board or the President/Chief Executive Officer of Holdings in each instance
(and, then, such disclosure shall be made only within the limits and to the
extent of such duties or approval); and (iii) not to access or use any
Confidential Information, and not to copy any documents, records, files, media,
or other resources containing any Confidential Information, or remove any such
documents, records, files, media, or other resources from the premises or
control of the Company, except as required in the performance of the Executive’s
authorized employment duties to the Company or with the prior approval of the
Board or the President/Chief Executive Officer of Holdings in each instance (and
then, such disclosure shall be made only within the limits and to the extent of
such duties or approval). Nothing herein shall be construed to prevent
disclosure of Confidential Information as may be required by applicable law or
regulation, or pursuant to the valid order of a court of competent jurisdiction
or an authorized government agency, provided that the disclosure does not exceed
the extent of disclosure required by such law, regulation, or order. The
Executive shall promptly provide written notice of any such order to Holdings.

 

 

 

 

 

 



 7 

 

 

(c)               Notice of Immunity Under the Economic Espionage Act of 1996,
as amended by the Defend Trade Secrets Act of 2016. Notwithstanding any other
provision of this Agreement:

 

(i)                 The Executive will not be held criminally or civilly liable
under any federal or state trade secret law for any disclosure of a trade secret
that:

 

(A)             is made (1) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney and (2)
solely for the purpose of reporting or investigating a suspected violation of
law; or

 

(B)              is made in a complaint or other document filed under seal in a
lawsuit or other proceeding.

 

(ii)              If the Executive files a lawsuit for retaliation by the
Company for reporting a suspected violation of law, the Executive may disclose
the Company’s trade secrets to the Executive’s attorney and use the trade secret
information in the court proceeding if the Executive:

 

(A)             files any document containing trade secrets under seal; and

 

(B)              does not disclose trade secrets, except pursuant to court
order.

 

(d)               Duration. The Executive understands and acknowledges that his
obligations under this Agreement with regard to any particular Confidential
Information shall commence immediately upon the Executive first having access to
such Confidential Information (whether before or after he begins employment by
the Company) and shall continue during and after his employment by the Company
until such time as such Confidential Information has become public knowledge
other than as a result of the Executive’s breach of this Agreement or breach by
those acting in concert with the Executive or on the Executive’s behalf.

 

7.                  Restrictive Covenants.

 

(a)               Acknowledgement. The Executive acknowledges and agrees that
the nature of the Executive’s position gives him access to and knowledge of
Confidential Information and places him in a position of trust and confidence
with the Company. The Executive acknowledges and agrees that the services he
provides to the Company are unique, special, or extraordinary, that the
Executive will obtain knowledge and skill relevant to the Company’s industry,
methods of doing business, and marketing strategies by virtue of the Executive’s
employment; and that the restrictive covenants and other terms and conditions of
this Agreement are reasonable and reasonably necessary to protect the legitimate
business interest of the Company. The Executive further acknowledges and agrees
that the Company’s ability to reserve these for the exclusive knowledge and use
of the Company is of great competitive importance and commercial value to the
Company, and that improper use or disclosure by the Executive is likely to
result in unfair or unlawful competitive activity. The Executive further
acknowledges that (i) the amount of his compensation reflects, in part, his
obligations and the Company’s rights under Sections 6 and 7; (ii) he has no
expectation of any additional compensation, royalties, or other payment of any
kind not otherwise referenced herein in connection herewith; and (iii) he will
not be subject to undue hardship by reason of his full compliance with the terms
and conditions of Sections 6 and 7 or the Company’s enforcement thereof.

 

 

 

 

 

 

 



 8 

 

 

(b)               Non-Competition. Because of the Company’s legitimate business
interest as described herein and the good and valuable consideration offered to
the Executive, during the Restriction Period, and because of the transactions
contemplated by that certain Stock Purchase Agreement by and among the Company,
Holdings, and the various sellers signatory thereto, dated as of November 3,
2016, the Executive agrees and covenants not to engage in Restricted Activity
within the Restricted Area. Nothing herein shall prohibit the Executive from
purchasing or owning less than five percent (5%) of the publicly traded
securities of any corporation, provided that such ownership represents a passive
investment and that the Executive is not a controlling person of, or a member of
a group that controls, such corporation.

 

(c)               Non-Solicitation of Employees. The Executive agrees and
covenants that he will not, directly or indirectly, solicit, hire, recruit,
attempt to hire or recruit, or induce the termination of employment of any
employee of the Company during the Restriction Period.

 

(d)               Non-Solicitation of Customers. The Executive understands and
acknowledges that because of the Executive’s experience and relationship with
the Company, he will have access to and learn about much or all of the Company’s
customer information. The Executive understands and acknowledges that loss of
customer relationships and/or goodwill will cause significant and irreparable
harm. The Executive agrees and covenants, during the Restriction Period, that he
will not, directly or indirectly, solicit, contact (including but not limited to
e-mail, regular mail, express mail, telephone, fax, and instant message),
attempt to contact, or meet with the Company’s current, former, or prospective
customers for purposes of offering or accepting goods or services similar to or
competitive with those offered by the Company.

 

(e)               Non-Disparagement. The Executive agrees and covenants that he
will not at any time make, publish, or communicate to any Person or in any
public forum any defamatory or disparaging remarks, comments, or statements
concerning the Company, any Affiliate thereof, or any of their respective
businesses, or any of the Company’s employees, officers, and existing and
prospective customers, suppliers, and other associated third parties. The
Company agrees and covenants that it shall cause its officers and directors to
refrain from making any defamatory or disparaging remarks, comments, or
statements concerning the Executive to any third parties.

 

(f)                Non-Waiver. This Section 7 does not, in any way, restrict or
impede the Executive from exercising protected rights to the extent that such
rights cannot be waived by agreement or from complying with any applicable law
or regulation or a valid order of a court of competent jurisdiction or an
authorized government agency, provided that such compliance does not exceed that
required by the law, regulation, or order. The Executive shall promptly provide
written notice of any such order to Holdings.

 

 

 

 

 

 

 

 

 



 9 

 

 

(g)               Remedies. In the event of a breach or threatened breach by the
Executive of Section 6 or 7, the Executive hereby consents and agrees that the
Company shall be entitled to seek, in addition to other available remedies, a
temporary or permanent injunction or other equitable relief against such breach
or threatened breach from any court of competent jurisdiction, without the
necessity of showing any actual damages or that money damages would not afford
an adequate remedy, and without the necessity of posting any bond or other
security. The aforementioned equitable relief shall be in addition to, not in
lieu of, legal remedies, monetary damages, or other available forms of relief.

 

8.                  Proprietary Rights.

 

(a)               Work Product. The Executive acknowledges and agrees that all
right, title, and interest in and to all writings, works of authorship,
technology, inventions, discoveries, processes, techniques, methods, ideas,
concepts, research, proposals, materials, and all other work product of any
nature whatsoever, that are created, prepared, produced, authored, edited,
amended, conceived, or reduced to practice by the Executive individually or
jointly with others during the period of his employment by the Company and
relate in any way to the business or contemplated business, products,
activities, research, or development of the Company or result from any work
performed by the Executive for the Company (in each case, regardless of when or
where prepared or whose equipment or other resources is used in preparing the
same), all rights and claims related to the foregoing, and all printed, physical
and electronic copies, and other tangible embodiments thereof (collectively,
“Work Product”), as well as any and all rights in and to United States and
foreign (i) patents, patent disclosures, and inventions (whether patentable or
not), (ii) trademarks, service marks, trade dress, trade names, logos, corporate
names, and domain names and other similar designations of source or origin,
together with the goodwill symbolized by any of the foregoing, (iii) copyrights
and copyrightable works (including computer programs), mask works, and rights in
data and databases, (iv) trade secrets, know-how, and other confidential
information, and (v) all other intellectual property rights, in each case
whether registered or unregistered and including all registrations and
applications for, and renewals and extensions of, such rights, all improvements
thereto, and all similar or equivalent rights or forms of protection in any part
of the world (collectively, “Intellectual Property Rights”), shall be the sole
and exclusive property of the Company.

 

(b)               Work Made for Hire; Assignment. The Executive acknowledges
that, by reason of being employed by the Company at the relevant times, to the
extent permitted by law, all of the Work Product consisting of copyrightable
subject matter is “work made for hire” as defined in 17 U.S.C. § 101 and such
copyrights are therefore owned by the Company. To the extent that the foregoing
does not apply, the Executive hereby irrevocably assigns to the Company, for no
additional consideration, the Executive’s entire right, title, and interest in
and to all Work Product and Intellectual Property Rights therein, including the
right to sue, counterclaim, and recover for all past, present, and future
infringement, misappropriation, or dilution thereof, and all rights
corresponding thereto throughout the world. Nothing contained in this Agreement
shall be construed to reduce or limit the Company’s rights, title, or interest
in any Work Product or Intellectual Property Rights so as to be less in any
respect than that the Company would have had in the absence of this Agreement.

 

 

 

 

 

 

 

 

 

 



 10 

 

 

(c)               Further Assurances; Power of Attorney. During and after his
employment, the Executive agrees to cooperate reasonably with the Company to (i)
apply for, obtain, perfect, and transfer to the Company the Work Product, as
well as any and all Intellectual Property Rights in the Work Product in any
jurisdiction in the world and (ii) maintain, protect, and enforce the same,
including, without limitation, giving testimony and executing and delivering to
the Company any and all applications, oaths, declarations, affidavits, waivers,
assignments, and other documents and instruments as shall be requested by the
Company. The Executive hereby irrevocably grants the Company a power of attorney
to execute and deliver any such documents on the Executive’s behalf in his name
and to do all other lawfully permitted acts to transfer the Work Product to the
Company and further the transfer, prosecution, issuance, and maintenance of all
Intellectual Property Rights therein, to the full extent permitted by law, if
the Executive does not promptly cooperate with the Company’s request (without
limiting the rights the Company shall have in such circumstances by operation of
law). The power of attorney is coupled with an interest and shall not be
affected by the Executive’s subsequent incapacity.

 

9.                  Definitions. When used herein, the following terms shall
have the following meanings:

 

(a)               “Affiliate” means any Person controlling, under common control
with, or controlled by the Parent.

 

(b)               “Cause” means:

 

(i)                 the Executive’s willful failure to perform his duties (other
than any such failure resulting from incapacity due to physical or mental
illness);

 

(ii)              the Executive’s willful failure to comply with any valid and
legal directive of the Board or the President/Chief Executive Officer of
Holdings;

 

(iii)            the Executive’s engagement in dishonesty, illegal conduct, or
gross misconduct, which is, in each case, materially injurious to the Company or
its Affiliates;

 

(iv)             the Executive’s embezzlement, misappropriation, or fraud,
whether or not related to the Executive’s employment with the Company;

 

(v)               the Executive’s conviction of or plea of guilty or nolo
contendere to a crime that constitutes a felony (or state law equivalent) or a
crime that constitutes a misdemeanor involving moral turpitude, if such felony
or other crime is work-related, materially impairs the Executive’s ability to
perform services for the Company, or results in material reputational or
financial harm to the Company or its Affiliates;

 

(vi)             the Executive’s willful unauthorized disclosure of Confidential
Information;

 

 

 

 

 

 

 

 

 



 11 

 

 

(vii)          the Executive’s material breach of any material obligation under
this Agreement or any other written agreement between the Executive and the
Company; or

 

(viii)        any material failure by the Executive to comply with the Company’s
written policies or rules, as they may be in effect from time to time during the
Term, if such failure causes material reputational or financial harm to the
Company or its Affiliates.

 

(c)               “Confidential Information” means, without limitation, all
information not generally known to the public, in spoken, printed, electronic,
or any other form or medium, relating to the Company, its Affiliates, the
respective businesses of the Company or its Affiliates, or any existing or
prospective customer, supplier, investor, or other associated third party of the
Company, and information of any other Person that has been entrusted to the
Company in confidence. The Executive understands that the foregoing definition
is not exhaustive and that Confidential Information also includes other
information that is marked or otherwise identified as confidential or
proprietary, or that would otherwise appear to a reasonable person to be
confidential or proprietary in the context and circumstances in which the
information is known or used. The Executive understands and agrees that
Confidential Information includes information developed by him in the course of
his employment by the Company as if the Company furnished the same Confidential
Information to the Executive in the first instance. Confidential Information
shall not include information that is generally available to and known by the
public at the time of disclosure to the Executive; provided that, such
disclosure is through no direct or indirect fault of the Executive or person(s)
acting on the Executive’s behalf.

 

(d)               “Customer Information” means, without limitation, names, phone
numbers, addresses, e-mail addresses, order history, order preferences, chain of
command, pricing information, and other information identifying facts and
circumstances specific to the customer and relevant to sales or services.

 

(e)               “Disability” means the Executive’s inability, due to physical
or mental incapacity, to perform the essential functions of his job, with or
without reasonable accommodation, for one hundred eighty (180) days out of any
three hundred sixty-five (365)-day period; provided, however, in the event that
the Company temporarily replaces the Executive, or transfers the Executive’s
duties or responsibilities to another individual on account of the Executive’s
inability to perform such duties due to a mental or physical incapacity that is,
or is reasonably expected to become, a Disability, then the Executive’s
employment shall not be deemed terminated by the Company and the Executive shall
not be able to resign with Good Reason as a result thereof. Any question as to
the existence of the Executive’s Disability as to which the Executive and the
Company cannot agree shall be determined in writing by a qualified independent
physician mutually acceptable to the Executive and the Company. If the Executive
and the Company cannot agree as to a qualified independent physician, each shall
appoint such a physician and those two physicians shall select a third who shall
make such determination in writing. The determination of Disability made in
writing to the Company and the Executive shall be final and conclusive for all
purposes of this Agreement.

 

(f)                “Good Reason” means the occurrence of any of the following,
in each case during the Term without the Executive’s written consent:

 

 

 

 

 



 12 

 

 

(i)                 a reduction in the Executive’s Base Salary;

 

(ii)              a material reduction in the Executive’s Annual Bonus
opportunity;

 

(iii)            a relocation of the Executive’s principal place of employment
(as set forth in Section 1(c)) by more than 20 miles or Executive being
obligated to work (other than on an infrequent basis) at any location that is
greater than twenty (20) miles from Executive’s principal place of employment
(as set forth in Section 1(c)) without Executive’s prior written consent;

 

(iv)             any material breach by the Company of any material provision of
this Agreement;

 

(v)               the Company’s failure to obtain an agreement from any
successor to the Company to assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no succession had taken place, except where such assumption occurs by
operation of law; or

 

(vi)             a material, adverse change in the Executive’s title, authority,
duties, or responsibilities (other than temporarily while the Executive is
physically or mentally incapacitated or as required by applicable law).

 

(g)               “Holdings” means Vintage Stock Affiliated Holdings LLC, a
Nevada limited liability company and the sole shareholder of the Company.

 

(h)               “Parent” means Live Ventures Incorporated, a Nevada
corporation and the sole member of Holdings.

 

(i)                 “Person” means any individual, corporation (including any
non-profit corporation), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization, labor union,
or other entity or governmental body.

 

(j)                 “Restricted Activity” means any activity in which the
Executive contributes his knowledge, directly or indirectly, in whole or in
part, as an employee, employer, owner, operator, manager, advisor, consultant,
agent, employee, partner, director, stockholder, officer, volunteer, intern, or
any other similar capacity to an entity engaged in the same or similar business
as the Company. Restricted Activity also includes activity that may require or
inevitably requires disclosure of trade secrets, proprietary information, or
Confidential Information.

 

(k)               “Restricted Area” means each area of each state and territory
of the United States of America.

 

(l)                 “Restriction Period” means the period commencing on the
Effective Date of this Agreement and ending on the date that is the second (2nd)
anniversary of the Termination Date.

 

 

 

 

 

 

 



 13 

 

 

(m)             “Section 409A” means Section 409A of the Internal Revenue Code
of 1986, as amended.

 

(n)               “Termination Date” means:

 

(i)                 if the Executive’s employment hereunder terminates on
account of the Executive’s death, the date of the Executive’s death;

 

(ii)              if the Executive’s employment hereunder is terminated on
account of the Executive’s Disability, the date that it is determined that the
Executive has a Disability;

 

(iii)            if the Company terminates the Executive’s employment hereunder
for Cause, the date the Notice of Termination is delivered to the Executive;

 

(iv)             if the Company terminates the Executive’s employment hereunder
without Cause, the date specified in the Notice of Termination, which shall be
no less than 30 days following the date on which the Notice of Termination is
delivered to the Executive;

 

(v)               if the Executive terminates his employment hereunder with or
without Good Reason, the date specified in the Executive’s Notice of
Termination, which shall be no less than 30 days following the date on which the
Notice of Termination is delivered to the Company; and

 

(vi)             if the Executive’s employment hereunder terminates because
either party provides notice of non-renewal pursuant to Section 2, the Renewal
Date immediately following the date on which the applicable party delivers the
notice of non-renewal.

 

10.              Governing Law: Jurisdiction and Venue. This Agreement, for all
purposes, shall be construed in accordance with the laws of Missouri without
regard to conflicts of law principles. Any action or proceeding by either of the
parties to enforce this Agreement shall be brought only in a federal court of
the Western District of Missouri or a court of the State of Missouri located in
Newton County, Missouri. The parties hereby irrevocably submit to the exclusive
jurisdiction of such courts and waive the defense of inconvenient forum to the
maintenance of any such action or proceeding in such venue.

 

11.              Entire Agreement. Unless specifically provided herein, this
Agreement contains all of the understandings and representations between the
Executive and the Company pertaining to the subject matter hereof and supersedes
all prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter. The
parties mutually agree that this Agreement can be specifically enforced in court
and can be cited as evidence in legal proceedings alleging breach of this
Agreement.

 

12.              Modification and Waiver. No provision of this Agreement may be
amended or modified unless such amendment or modification is agreed to in
writing and signed by the Executive, the Company, and Holdings. No waiver by
either of the parties of any breach by the other party hereto of any condition
or provision of this Agreement to be performed by the other party hereto shall
be deemed a waiver of any similar or dissimilar provision or condition at the
same or any prior or subsequent time, nor shall the failure of or delay by
either of the parties in exercising any right, power, or privilege hereunder
operate as a waiver thereof to preclude any other or further exercise thereof or
the exercise of any other such right, power, or privilege.

 

 

 

 

 

 

 



 14 

 

 

13.              Severability. Should any provision of this Agreement be held by
a court of competent jurisdiction to be enforceable only if modified, or if any
portion of this Agreement shall be held as unenforceable and thus stricken, such
holding shall not affect the validity of the remainder of this Agreement, the
balance of which shall continue to be binding upon the parties with any such
modification to become a part hereof and treated as though originally set forth
in this Agreement. The parties further agree that any such court is expressly
authorized to modify any such unenforceable provision of this Agreement in lieu
of severing such unenforceable provision from this Agreement in its entirety,
whether by rewriting the offending provision, deleting any or all of the
offending provision, adding additional language to this Agreement, or by making
such other modifications as it deems warranted to carry out the intent and
agreement of the parties as embodied herein to the maximum extent permitted by
law. The parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal,
or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provisions hereof, and if such
provision or provisions are not modified as provided above, this Agreement shall
be construed as if such invalid, illegal, or unenforceable provisions had not
been set forth herein.

 

14.              Captions. Captions and headings of the sections and subsections
of this Agreement are intended solely for convenience and no provision of this
Agreement is to be construed by reference to the caption or heading of any
section or subsection. When reference is made in this Agreement to a Section,
such reference shall be to a Section of this Agreement, unless otherwise
indicated.

 

15.              Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

 

16.              Section 409A.

 

(a)               General Compliance. This Agreement is intended to comply with
Section 409A or an exemption thereunder and shall be construed and administered
in accordance with Section 409A. Notwithstanding any other provision of this
Agreement, payments provided under this Agreement may only be made upon an event
and in a manner that complies with Section 409A or an applicable exemption. Any
payments under this Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A to the maximum extent possible. For
purposes of Section 409A, each installment payment provided under this Agreement
shall be treated as a separate payment. Any payments to be made under this
Agreement upon a termination of employment shall only be made upon a “separation
from service” under Section 409A. Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A, and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest, or other expenses that
may be incurred by the Executive on account of non-compliance with Section 409A.

 

 

 

 

 

 

 



 15 

 

 

(b)               Specified Employees. Notwithstanding any other provision of
this Agreement, if any payment or benefit provided to the Executive in
connection with his termination of employment is determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A and the
Executive is determined to be a “specified employee” as defined in Section
409A(a)(2)(b)(i), then such payment or benefit shall not be paid until the first
payroll date to occur following the six-month anniversary of the Termination
Date or, if earlier, on the Executive’s death (the “Specified Employee Payment
Date”). The aggregate of any payments that would otherwise have been paid before
the Specified Employee Payment Date and interest on such amounts calculated
based on the applicable federal rate published by the Internal Revenue Service
for the month in which the Executive’s separation from service occurs shall be
paid to the Executive in a lump sum on the Specified Employee Payment Date and
thereafter, any remaining payments shall be paid without delay in accordance
with their original schedule.

 

(c)               Reimbursements. To the extent required by Section 409A, each
reimbursement or in-kind benefit provided under this Agreement shall be provided
in accordance with the following:

 

(i)                 the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during each calendar year cannot affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year;

 

(ii)              any reimbursement of an eligible expense shall be paid to the
Executive on or before the last day of the calendar year following the calendar
year in which the expense was incurred; and

 

(iii)            any right to reimbursements or in-kind benefits under this
Agreement shall not be subject to liquidation or exchange for another benefit.

 

17.              Successors and Assigns. This Agreement is personal to the
Executive and shall not be assigned by the Executive. Any purported assignment
by the Executive shall be null and void from the initial date of the purported
assignment. The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business or assets of the Company. This
Agreement shall inure to the benefit of the Company and its permitted successors
and assigns.

 

18.              Notice. Notices and all other communications provided for in
this Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
to the parties at the addresses set forth below (or such other addresses as
specified by the parties by like notice):

 

 

 

 

 

 

 

 

 



 16 

 

 

If to the Company:

 

Vintage Stock, Inc.

202 E. 32nd Street

Joplin, Missouri 64804

Attn: Steve Wilcox

 

with a copy (which shall not constitute notice) to:

 

Vintage Stock Affiliated Holdings LLC

325 East Warm Springs Road

Suite 102

Las Vegas, Nevada 89119

Attn: Jon Isaac

 

If to the Executive:

 

Rodney Spriggs

c/o Vintage Stock, Inc.

202 E. 32nd Street
Joplin, Missouri 64804

 

If to Holdings:

 

Vintage Stock Affiliated Holdings LLC

325 East Warm Springs Road

Suite 102

Las Vegas, Nevada 89119

Attn: Jon Isaac

 

19.              Withholding. The Company shall have the right to withhold from
any amount payable hereunder any federal, state, and local taxes in order for
the Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.

 

20.              Survival. Upon the expiration or other termination of this
Agreement, the respective rights and obligations of the parties hereto shall
survive such expiration or other termination to the extent necessary to carry
out the intentions of the parties under this Agreement.

 

21.              Acknowledgement of Full Understanding. THE EXECUTIVE
ACKNOWLEDGES AND AGREES THAT HE HAS FULLY READ, UNDERSTANDS, AND VOLUNTARILY
ENTERS INTO THIS AGREEMENT. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS
HAD AN OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE
BEFORE SIGNING THIS AGREEMENT.

 

 

[Signatures appear on the following page.]

 

 

 

 

 

 

 



 17 

 

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first set forth above.

 

VINTAGE STOCK, INC.

 

 

By: /s/ Steve Wilcox                        

       Steve Wilcox, Vice President

 

 

EXECUTIVE:

 

 

/s/ Rodney Spriggs                        

Rodney Spriggs

 

 

Acknowledged and agreed to by the Parent solely with respect to Section 3(c):

 

LIVE VENTURES INCORPORATED

 

 

By: /s/ Jon Isaac                                       

Jon Isaac, President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 18 

 

 

Schedule I

 

2017 Bonus Program

 

The performance criteria for the fiscal year commencing on October 1, 2016 and
ending on September 30, 2017 (the “Performance Period”) shall be based upon the
attainment of increases in “EBITDA” for the Performance Period, which shall be
determined by the Board and shall be net income before interest, income taxes,
depreciation, and amortization of the Company, adjusted to exclude special
non-recurring items and impairments and (gain)/loss on sale of assets other than
in the ordinary course of business or in connection with the Company’s
acquisition of certain assets (including leasehold interests) of Hastings
Entertainment, Inc. during the Performance Period, all of which shall be
determined in accordance with generally accepted accounting principles,
consistently applied, in the Company’s financial statements.

 

If the Company achieves an EBITDA greater than $14,500,000 for the Performance
Period, the total bonus pool available for the Performance Period shall be an
amount equal to the results attained by multiplying (i) the total of the
Company’s EBITDA for the Performance Period less $14,500,000, by (ii) the Bonus
Rate applicable to the Actual EBITDA Range.

 

The total bonus pool will be determined using the following schedule:

 

Actual EBITDA Range Bonus Rate $14,500,000 – 15,999,999.99 8% $16,000,000 –
17,999,999.99 11% $18,000,000 – 19,999,999.99 12% $20,000,000 + 13%

 

The Executive shall have the power and authority to (i) select the management
employees of the Company (including the Executive) who are eligible to receive a
cash award under this bonus compensation program for the Performance Period and
(ii) establish the amount of cash awards distributed to each participating
employee of the Company (including the Executive), which shall, in total, not
exceed the total bonus pool available for the Performance Period.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 19 

 

 

Exhibit A

 

Form of Stock Option Agreement

 

(attached)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 20 

 

